United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-170
Issued: May 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 5, August 14 and September 27, 2007 merit decisions
concerning her claim for recurrence of disability and the modification of her wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to modify the Office’s
July 24, 2002 wage-earning capacity determination; and (2) whether appellant met her burden of
proof to establish that she sustained a recurrence of total disability on or after September 26,
2006 due to her October 20, 1999 employment injury.

FACTUAL HISTORY
The Office accepted that on October 20, 1999 appellant, then a 39-year-old clerk,
sustained a lumbosacral strain and herniated nucleus pulposi (HNP) at L3-4 and L4-5 due to
pushing a rack of mail. The Office paid appropriate compensation for periods of disability.
The findings of December 6, 1999 magnetic resonance imaging (MRI) scan testing
revealed that appellant had a mild posterior disc bulge indenting the ventral thecal sac at L2-3, a
small central posterior HNP indenting the ventral thecal sac at L3-4, a small central posterior
HNP indenting the ventral thecal sac at L4-5 and a small central posterior HNP effacing epidural
fat at L5-S1.
On June 9, 2000 Dr. David G. Lehrman, a Board-certified orthopedic surgeon, indicated
that appellant could return to full-time work with restrictions. He stated that appellant could
intermittently lift 5 to 10 pounds. Dr. Lehrman indicated that appellant could stand, walk or lift
for four hours per day and could sit for eight hours per day.
In June 2000, appellant returned to work for the employing establishment in a modified
clerk position, which was tailored to the work restrictions provided by Dr. Lehrman. On
August 11, 2000 Dr. Lehrman indicated that appellant could frequently lift up to 10 pounds and
intermittently lift up to 20 pounds. He stated that she could reach, grasp, lift or sit for eight hours
per day and could walk, push, pull or twist for four hours per day. In late August 2000, appellant
began working in another modified clerk position for the employing establishment which was
within Dr. Lehrman’s new work restrictions.
In a July 24, 2002 decision, the Office made a formal wage-earning capacity
determination. The Office adjusted appellant’s compensation to zero based on its finding that
the actual wages she earned as a modified clerk fairly and reasonably reflected her wage-earning
capacity. The Office indicated that appellant’s actual wages as a modified clerk exceeded the
wages of the job she held when injured.
The Office accepted that on April 5, 2004 appellant sustained an aggravation of
displacement of a lumbar intervertebral disc without myelopathy and aggravation of spinal
stenosis of the lumbar region. The injury occurred when appellant turned to pick up a sweater
from the back seat of her car.1 She returned to her usual limited-duty work for the employing
establishment. On January 17, 2006 Dr. Lehrman indicated that appellant complained of low
back pain. Examination showed that she had flexion to 70 degrees and extension to 15 degrees
and that she was neurologically intact.
Appellant stopped work from September 26 to October 10, 2006 and filed a claim for
wage-loss compensation for this period because she was disabled due to her October 20, 1999
employment injury.

1

The Office indicated that appellant’s disability due to this injury ended by May 13, 2004. The file for April 5,
2004 injury has been combined with the file for the October 20, 1999 injury.

2

Appellant submitted a September 26, 2006 report in which she stated that she reported
experiencing pain in her back and right leg after “she tried to get out of a chair” on a Saturday
during the prior week. Dr. Lehrman indicated that examination showed that appellant was
neurologically intact but that extension was limited to about 15 degrees and lateral bending was
painful to about 10 degrees to the left and right. There was tenderness of the S1 joint and
paravertebral spasm on the right and straight leg raising testing yielded positive results.
Dr. Lehrman diagnosed acute lumbar pain over preexisting herniated disc and spinal stenosis and
stated, “She is to hold off working for two weeks and see me again for followup.”2
In a form report dated September 26, 2006, Dr. Lehrman listed the date of injury as
October 20, 1999 and history of injury as “ongoing history lumbosacral pain exacerbation
remission.” He listed findings of lumbosacral spasms, listing and loss of range of motion and
diagnosed herniated disc and spinal stenosis. Dr. Lehrman checked a “yes” box indicating that
the diagnosed condition was caused or aggravated by the reported employment activity and
indicated that period of disability was “to be determined.”
On October 10, 2006 Dr. Lehrman indicated that appellant reported that her condition
was “much improved” although she still had “a sense of spasm of her back going out.” He
indicated that appellant exhibited no further listing and was neurologically intact but noted that
she did have S1 area tenderness. Dr. Lehrman noted that appellant could return to her regular
light-duty work.3
In a November 21, 2006 letter to the employing establishment, Dr. Lehrman stated:
“This is in response to your recent letter asking for further consideration of
[appellant’s] claim requiring medical evidence to support her current conditions
as related to the work injury sustained [on] October 20, 1999.
“Since I have been treating her for this period of time, [appellant] has had chronic
lumbar complaints with radicular complaints. [She] has rarely been without pain
during this entire process, has had episodic exacerbations without new injuries
and I have been of the opinion that she has been suffering from the same backrelated complaints that were initiated in 1999 through November 21, 2006.
“[Appellant’s] general condition has not been worsening. [She] has been able to
work light duty but has had exacerbations unrelated to any specific injury.
[Appellant] has responded well to therapy and treatments and returned to work
continuing her productivity.”4

2

In a brief note dated September 26, 2006, Dr. Lehrman diagnosed spinal stenosis and HNP at L5. In another
September 26, 2006 note, he indicated that appellant should not work for two weeks.
3

Appellant returned to her light-duty work on October 11, 2006. Her work restrictions continued to include
continuous lifting of no more than 10 pounds and intermittent lifting of no more than 20 pounds.
4

In a November 21, 2006 clinical note, Dr. Lehrman stated that appellant reported intermittent back and left leg
pain but was able to continue with her light-duty work.

3

In a January 5, 2007 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability for the period September 26 to October 10, 2006 due to her October 20, 1999
employment injury. The Office did not consider whether appellant’s work stoppage from
September 26 to October 10, 2006 warranted a modification of her July 24, 2002 wage-earning
capacity determination.
Appellant stopped work from June 21 to July 2, 2007 and filed a claim alleging that she
was entitled to compensation for this period because she was disabled due to her October 20,
1999 employment injury.
Appellant submitted a June 26, 2007 report in which Dr. Lehrman stated that she reported
that she was “getting on a bench” and developed severe right low back pain which radiated into
her right buttock and intermittently into her right thigh and right calf. Dr. Lehrman indicated that
examination showed no gross loosening and that flexion was limited to 10 degrees with spasm,
extension was limited to about 15 to 20 degrees and lateral bending was limited to about 10 to 15
degrees. Appellant had tenderness over the paraspinals and marked tenderness over the
sacroiliac joint on the right. Dr. Lehrman diagnosed “lumbosacral exam[ination] show[ing]
abrasion of preexisting disc with lumbar radiculitis.”5 In a July 26, 2007 form report, he listed
the date of injury as June 19, 2007 and listed the history of injury as “no injury sudden onset
[illegible].” Dr. Lehrman diagnosed “exacerbation status post herniated disc L5,” checked a
“yes” box indicating that the diagnosed condition was caused or aggravated by the reported
employment activity and indicated that period of disability was “to be determined.”6
In an August 14, 2007 decision, the Office determined that appellant did not meet her
burden of proof to modify the wage-earning capacity determination based on a change in her
medical condition during her work stoppage from June 20 to July 2, 2007.
Appellant requested a hearing before an Office hearing representative of the Office’s
January 5, 2007 decision. At the July 25, 2007 hearing, she indicated that she wanted the Office
to consider two claims, i.e., (1) that beginning June 20, 2007 her October 20, 1999 employment
injury caused a material change in her medical condition which required modification of the
Office’s July 24, 2002 wage-earning capacity determination; and (2) that she sustained
recurrences of total disability for the periods September 26 to October 10, 2006 and June 21 to
July 2, 2007 due to her October 20, 1999 employment injury.
Appellant submitted a July 24, 2007 letter in which Dr. Lehrman stated that the first
sentence of the third paragraph of his November 21, 1999 should have read, “[Appellant’s]
general back condition has not been worsening; meaning that she has not suffered new injuries.”
Dr. Lehrman noted that appellant had rarely been without pain since her October 20, 1999 injury

5

In a June 26, 2007 note, Dr. Lehrman diagnosed “status post herniated disc L5 exacerbation.”

6

Dr. Lehrman also indicated that if appellant responded to treatment she could return to her usual light-duty work
on July 2, 2007.

4

which caused permanent impairment “with a diagnosis of herniated disc of the lumbar spine and
spinal stenosis.” He stated:
“[Appellant] continues to have vulnerability from her underlying condition, with
significant symptoms and episodic severe exacerbations which causes her total
disability and to be out of work on occasions due to her original injury.
“[Appellant] has been totally disabled for work:
October 10, 2006 and June 26 to July 2, 2007.”

from September 26 to

The findings of a June 27, 2007 MRI scan showed degenerative changes at L2-3, L3-4,
L4-5 and L5-S1. The report indicated that no change had occurred since an April 13, 2007 MRI
scan test.
In a September 27, 2007 decision, the Office hearing representative affirmed the
January 5, 2007 decision. The Office hearing representative determined that appellant had not
met her burden of proof to modify the Office’s wage-earning capacity determination based on
her medical condition during her work stoppage from September 26 to October 10, 2006.7
LEGAL PRECEDENT -- ISSUE 1
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was in fact erroneous.8 The burden of proof is on the party
attempting to show the award should be modified.9
Section 8115(a) of the Federal Employees’ Compensation Act provides that the “wageearning capacity of an employee is determined by his actual earnings if his actual earnings fairly
and reasonably represent his wage-earning capacity.”10 The position in which actual wages are
earned generally should not be an odd-lot or makeshift position designed for appellant’s
particular needs; it also generally should not be seasonal in nature.11 The Board has stated,
“Generally, wages actually earned are the best measure of a wage-earning capacity and in the

7

It should be noted that in its January 5, 2007 decision the Office did not address the July 24, 2002 wage-earning
capacity determination and only analyzed whether appellant had established a recurrence of disability for the period
September 26 to October 10, 2006 due to her October 20, 1999 employment injury.
8

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

9

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

10

5 U.S.C. § 8115(a).

11

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.7 (July 1997).

5

absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.”12
ANALYSIS -- ISSUE 1
The Office accepted that on October 20, 1999 appellant, then a 39-year-old clerk,
sustained a lumbosacral strain and HNP at L3-4 and L4-5 due to pushing a rack of mail.13 In
August 2000, she returned to work for the employing establishment in a modified clerk position
which was tailored to the work restrictions provided by Dr. Lehrman, an attending Boardcertified orthopedic surgeon.14 In a July 24, 2002 decision, the Office conducted a formal wageearning capacity determination. The Office adjusted appellant’s compensation to zero based on
its finding that the actual wages she earned as a modified clerk fairly and reasonably reflected
her wage-earning capacity.15
Appellant stopped work from September 26 to October 10, 2006 and filed a claim
alleging that she was entitled to compensation for this period because she was disabled due to her
October 20, 1999 employment injury. She stopped work from June 21 to July 2, 2007 and filed a
claim alleging that she was entitled to compensation for this period because she was disabled due
to her October 20, 1999 employment injury. The Office initially considered appellant’s claim in
terms of whether she had established a recurrence of total disability on or after September 26,
2006 due to her October 20, 1999 employment injury. It later adjudicated whether she met her
burden of proof to modify the Office’s July 24, 2002 wage-earning capacity determination. The
Board has jurisdiction over both these issues.
Appellant has not claimed or otherwise shown that the Office’s original July 24, 2002
wage-earning capacity determination was erroneous. In the present case, the Office based
appellant’s wage-earning capacity determination that her actual earnings as a modified clerk
beginning in August 2000 represented her wage-earning capacity.16 There is no evidence that
appellant’s actual earnings as a modified clerk did not fairly and reasonably represent her wageearning capacity and the Office properly adjusted her compensation based on this wage-earning
capacity determination.17 The position was not an odd-lot or makeshift position designed for
12

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981).

13

The Office also accepted that on April 5, 2004 appellant sustained an aggravation of displacement of a lumbar
intervertebral disc without myelopathy and aggravation of spinal stenosis of the lumbar region when she turned to
pick up a sweater from the back seat of her vehicle.
14

The job limited frequent lifting to 10 pounds and intermittent lifting to 20 pounds.

15

The Office indicated that appellant’s actual wages as a modified clerk exceeded the wages of the job he held
when injured.
16

Disability is defined in the implementing federal regulations as “the incapacity, because of an employment
injury, to earn the wages the employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f).
The Office applied the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the
adjustment in appellant’s compensation.
17

See Clarence D. Ross, 42 ECAB 556, 561-62 (1991).

6

appellant’s particular needs; nor was it seasonal in nature.18 For these reasons, appellant has not
shown that the Office’s original determination with regard to her wage-earning capacity was
erroneous. She also has not alleged or otherwise shown that she has been retrained or otherwise
vocationally rehabilitated.
Appellant has not shown that was a material change in the nature and extent of her
employment-related condition such that the Office’s July 24, 2002 wage-earning capacity
determination should be modified. She received primary care from Dr. Lehrman, a Boardcertified orthopedic surgeon. The Board has carefully reviewed Dr. Lehrman’s reports and notes
that they show that appellant occasionally experienced notable flare-ups of back and lower
extremity symptoms, most notably during the periods when she stopped work between
September 26 and October 10, 2006 and between June 21 and July 2, 2007.
On September 26, 2006 Dr. Lehrman stated that examination showed that appellant was
neurologically intact but that extension was limited to about 15 degrees and lateral bending was
painful to about 10 degrees to the left and right. There was tenderness of the S1 joint and
paravertebral spasm on the right and straight leg raising testing yielded positive results. He
attributed this flare-up in symptoms to appellant’s October 20, 1999 employment injury and later
indicated that her work stoppage from June 20 to July 2, 2007 was due to this injury. On
June 26, 2007 Dr. Lehrman stated that appellant showed no gross loosening and that flexion was
limited to 10 degrees with spasm, extension was limited to about 15 to 20 degrees and lateral
bending was limited to about 10 to 15 degrees. Appellant had tenderness over the paraspinals
and marked tenderness over the sacroiliac joint on the right. He again attributed this flare-up in
symptoms to appellant’s October 20, 1999 employment injury and later indicated that her work
stoppage from June 20 to July 2, 2007 was due to this injury.
The Board notes that, while appellant’s symptoms worsened to some extent during the
above-mentioned two brief periods, her symptoms during these periods appear similar to when
she was able to work.19 In other words, while it can be said that appellant’s employment-related
condition worsened during these periods there was no “material” worsening in her employmentrelated condition which would warrant modification of the wage-earning capacity determination.
As stated by Dr. Lehrman in a November 21, 2006 letter, appellant had occasional increases in
symptoms, but her essential condition related to the October 20, 1999 employment injury
remained the same. Regarding appellant’s medical condition related to the October 20, 1999
employment injury, Dr. Lehrman stated:
“Since I have been treating her for this period of time, the patient has had chronic
lumbar complaints with radicular complaints. The patient has rarely been without
pain during this entire process, has had episodic exacerbations without new
injuries and I have been of the opinion that she has been suffering from the same
18

See supra note 11 and accompanying text.

19

Appellant was able to work almost seven years after the October 20, 1999 injury before experiencing her first
two-week flare-up and then was able to work another eight weeks before suffering another two-week flare-up.
Appellant returned to her regular light-duty work after the second brief work stoppage. Even during the periods she
worked, appellant had back and leg pain and exhibited limited back motion.

7

back-related complaints
November 21, 2006.

that

were

initiated

in

1999

through

today,

“The patient’s general condition has not been worsening.20 The patient has been
able to work light duty but has had exacerbations unrelated to any specific injury.
She has responded well to therapy and treatments and returned to work continuing
her productivity.”
For these reasons, appellant did not meet her burden of proof to modify the Office’s
July 24, 2002 wage-earning capacity determination.
LEGAL PRECEDENT -- ISSUE 2
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative, and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.21 It is well established that proceedings under the
Act are not adversarial in nature, and while the claimant has the burden to establish entitlement
to compensation, the Office shares responsibility in the development of the evidence.22
ANALYSIS -- ISSUE 2
Appellant also alleged that she sustained recurrences of total disability for the periods
September 26 to October 10, 2006 and June 20 to July 2, 2007 due to her October 20, 1999
employment injury.
The Board notes that, while none of the reports of Dr. Lehrman are completely
rationalized, they are consistent in indicating that appellant sustained recurrences of disability for
the periods September 26 to October 10, 2006 and June 21 to July 2, 2007 due to her October 20,
1999 employment injury. This evidence is not contradicted by any substantial medical or factual
evidence of record. In reports dated September 26, 2006 to July 24, 2007, Dr. Lehrman
indicated that appellant had increased symptoms due to her October 20, 1999 employment
injury, including more restrictive back motion, during the periods September 26 to
October 10, 2006 and June 21 to July 2, 2007. He determined that residuals of the October 20,
1999 employment injury prevented appellant from working during the periods September 26 to
October 10, 2006 and June 21 to July 2, 2007.

20

In a July 24, 2007 letter, Dr. Lehrman stated that this sentence should have read, “[Appellant’s] general back
condition has not been worsening; meaning that she has not suffered new injuries.”
21

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

22

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

8

While these reports are not sufficient to meet appellant’s burden of proof to establish her
recurrence of disability claim, they raise an uncontroverted inference between appellant’s
claimed periods of disability and the October 20, 1999 employment injury, and are sufficient to
require the Office to further develop the medical evidence and the case record.23 The case is
remanded to the Office for further development of this matter. After such development it deems
necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to modify the Office’s
July 24, 2002 wage-earning capacity determination. The Board further finds that the case is not
in posture for decision regarding whether appellant met her burden of proof to establish that she
sustained a recurrence of total disability on or after September 26, 2006 due to her October 20,
1999 employment injury. The case is remanded to the Office for further development.

23

See Robert A. Redmond, 40 ECAB 796, 801 (1989). The Board notes that there is no inherent contradiction
between the denial of appellant’s claim for modification of the Office’s wage-earning capacity determination and the
remand of the case, based on the same medical evidence, for further consideration of the recurrence of disability
issue. As discussed in the respective legal precedent sections, the legal standards are different for modifying wageearning capacity determinations and for establishing recurrence of disability claims.

9

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 27 and August 14, 2007 decisions are affirmed with respect to the issue of
modification of the Office’s wage-earning capacity determination. The September 27 and
January 5, 2007 decisions are set aside with respect to the issue of recurrence of disability. The
case is remanded to the Office for further proceedings consistent with this decision of the Board.
Issued: May 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

